UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 05-6399



In Re:   OWEN ODMAN,



                                                         Petitioner.



         On Petition for Writ of Mandamus.   (CA-04-44-1)


Submitted:   June 17, 2005                   Decided:   July 7, 2005


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Owen Odman, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Owen Odman petitions for writ of mandamus, alleging the

district court has unduly delayed acting on his 28 U.S.C. § 2255

(2000) motion.     He seeks an order from this court directing the

district court to act.   Because the district court has acted in the

case as recently as July 12, 2004, we find there has been no undue

delay in the district court. Although we find that mandamus relief

is not warranted, we deny the mandamus petition without prejudice

to the filing of another mandamus petition if the district court

does not act expeditiously.    We grant leave to proceed in forma

pauperis.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                    PETITION DENIED




                                - 2 -